Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-7-2006

Wakefield v. Moore
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1687




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Wakefield v. Moore" (2006). 2006 Decisions. Paper 120.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/120


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                              CLD-29
                                                                    NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 06-1687
                                    ________________

                               ARTHUR WAKEFIELD JR.,
                                           Appellant

                                             v.

             TERRANCE MOORE; DAVID SHEBSES; MARNI GARCIA;
                 CHARLES P. BALZER; STEVEN JOHNSON; T.
                   MICHAEL POWER; YOLANDA CICCONE
                        _______________________

                     On Appeal From the United States District Court
                              For the District of New Jersey
                              (D.N.J. Civil No. 05-cv-2967)
                      District Judge: Honorable William J. Martini
                              ________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
            or Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 26, 2006


                Before: RENDELL, SMITH and COWEN, Circuit Judges

                                 (Filed December 7, 2006)
                                      _____________

                               OPINION OF THE COURT
                                   _____________

PER CURIAM.

       In June 2005, Arthur Wakefield Jr. filed a civil rights action in the United States

District Court for the District of New Jersey alleging that prison officials conspired to
inflict cruel and unusual punishment by holding him in prison beyond the maximum term.

The District Court concluded that the complaint was filed beyond the applicable two-year

limitations period and that no tolling of the statute was appropriate. Alternatively, the

District Court found that Wakefield’s claims were frivolous. Accordingly, the District

Court entered an order sua sponte denying leave to file the complaint pursuant to an order

entered in D.N.J. Civ. No. 94-6302, which prohibited Wakefield from filing an action

under 42 U.S.C. § 1983 without first obtaining leave of court. Wakefield has taken an

appeal from this final order.

        The statute of limitations is an affirmative defense that generally must be raised by

the defendant. See Benak ex rel. Alliance Premier Growth Fund v. Alliance Capital

Mgmt. L.P., 435 F.3d 396, 400 n.14 (3d Cir. 2006). The defense is waived if not properly

raised. See Fassett v. Delta Kappa Epsilon, 807 F.2d 1150, 1167 (3d Cir. 1986). Here,

the District Court raised the statute of limitations issue sua sponte. However, where the

statute of limitations defense is obvious from the face of the complaint and no

development of the factual record is required to determine whether dismissal is

appropriate, sua sponte dismissal under 28 U.S.C. § 1915 is permissible. See Fogle v.

Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006). These requirements have been satisfied

here.

        The Supreme Court has held that for § 1983 actions for which there is no federal

statute of limitations, courts should apply the state statute of limitations that is applicable

to personal injury actions. See Wilson v. Garcia, 471 U.S. 261 (1985). We have held that


                                               2
New Jersey’s two-year limitations period for personal injury actions, N.J.S.A. 2A:14-2,

applies to civil rights claims under § 1983. See Cito v. Bridgewater Township Police

Dept., 892 F.2d 23, 25 (3d Cir. 1989). Wakefield’s complaint alleged that the defendants’

allegedly unlawful actions took place on six separate dates, the last of which occurred on

April 15, 2003. He filed his complaint over two years later, in June 2005. Therefore, his

claims are clearly time-barred. In addition, for the reasons stated by the District Court,

there is no basis for tolling the limitations period under the relevant state tolling rules.

See Lake v. Arnold, 232 F.3d 360, 368 (3d Cir. 2000). Notably, the fact that Wakefield

had filed more than 50 actions in the District of New Jersey (including several while the

limitations period for his present claims ran) indicates that he was not prevented from

timely filing his complaint.

       We also agree that Wakefield’s claims are totally lacking in merit. He alleged that

the defendants “unilaterally alter[ed] commitment papers” and held him “hostage as a

modern day slave in involuntary servitude under threat of death and torture.” As the

District Court noted, however, Wakefield was imprisoned pursuant to a valid state court

conviction, and there is no indication that he was held beyond term prescribed by his

sentence.

       Because this appeal presents us with no substantial question, we will summarily

affirm the District Court’s order. See Third Circuit LAR 27.4 and I.O.P. 10.6.

Wakefield’s “motion for summary disposition” is denied.




                                               3